ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                             )
Gulf Group, Inc.                             )      ASBCA No. 60333
                                             )
Under Contract No. W912EE-12-C-0014          )

APPEARANCE FOR THE APPELLANT:                        G.M. Hobbs, Sr.
                                                      President

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    John M. Breland, Esq.
                                                    Walker D. Moller, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Vicksburg

                                ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

       Dated: 23 March 2016




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60333, Appeal of Gulf Group, Inc.,
rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals